Quinn-Brintnall, C.J.
(concurring in the result) — I concur fully with the majority holding and reasoning that material issues of disputed fact exist precluding summary judgment for Walsh and that the trial court properly instructed on the duty of a following driver.
*175I also agree that the plain reading of RCW 4.44.180(2) required the court to grant Martini’s challenge for cause to a prospective juror employed by the State. But, because the trial court’s failure to exclude the juror who is statutorily disqualified but not demonstrably biased does not implicate Martini’s constitutional jury trial rights, I do not believe this issue is properly preserved. Martini elected to exercise his remaining peremptory challenges on other jurors after the challenge for cause was denied and did not renew his request to excuse the previously challenged juror at the close of voir dire. Martini does not assert that the challenged juror was in fact biased against him or that the trial court’s denial of his challenge for cause deprived him of a fair trial. Although the defendants have not argued that Martini waived his right to object to the seating of the challenged juror, in my opinion the issue is not properly preserved for our review.
“[A] party accepting a juror without exercising its available challenges cannot later challenge that juror’s inclusion.” Dean v. Group Health Coop, of Puget Sound, 62 Wn. App. 829, 836, 816 P.2d 757 (1991). In Dean, the trial court rejected plaintiff’s motion to strike a juror for cause and motion for a new trial on the same grounds. 62 Wn. App. at 836-37. The appellate court affirmed, finding that the trial court properly found no cause to dismiss the mentally ill juror, that there was no showing that the juror’s illness impeded his ability to perform his duties as a juror, and that Dean had failed to use his available peremptory challenge. Dean, 62 Wn. App. at 837-38. The court reiterated the rule from prior criminal cases that a party accepting a juror without exercising available challenges cannot challenge that juror’s inclusion. Dean, 62 Wn. App. at 836. The facts indicate that Dean did not use all his peremptory challenges during the course of jury selection. The Dean court noted that applying a “more liberal standard to the failure to exhaust challenge [s]” than in a criminal case is inappropriate with the property interests at stake in a civil case. 62 Wn. App. at 836.
*176In a recent criminal case, State v. Fire, 145 Wn.2d 152, 34 P.3d 1218 (2001), the court addressed a rule outlined in State v. Parnell, 77 Wn.2d 503, 463 P.2d 134 (1969), which held that a defendant demonstrates prejudice simply by using a peremptory challenge on a juror who should have been struck for cause. But in Fire, the court modified Parnell and held that a defendant’s use of a peremptory challenge cures the error absent a showing that a biased juror was allowed on the jury. 145 Wn.2d at 163-65. There is dicta in Fire that seems to suggest that a defendant need not use a peremptory challenge on an objectionable juror in order to preserve the issue for appellate review, citing language in a case from the United States Supreme Court, United States v. Martinez-Salazar, 528 U.S. 304, 120 S. Ct. 774, 145 L. Ed. 2d 792 (2000). But in both Fire and Martinez-Salazar, the defendant used a peremptory challenge to remove the objectionable juror. 145 Wn.2d at 157; 528 U.S. at 315. Here, Martini also exhausted his peremptory challenges, but on other jurors.
Both Fire and Martinez-Salazar were criminal cases and the defendants raised Sixth Amendment claims. 145 Wn.2d at 158; 528 U.S. at 315. Moreover, the Fire court found that a defendant cannot claim that he was prejudiced because no biased juror sat on the jury after the defendant used a peremptory challenge to strike the potentially biased juror. 145 Wn.2d at 165. Here, Martini is not pursuing a constitutional claim and could have exercised a peremptory challenge on the juror in question.
The United States Supreme Court has ruled that requiring a criminal defendant to exercise a peremptory challenge on a juror who should have been excluded from service for cause does not violate a capital defendant’s constitutional rights. Ross v. Oklahoma, 487 U.S. 81, 108 S. Ct. 2273, 101 L. Ed. 2d 80 (1988) (interpreting a state statute requiring such use of peremptory challenges).
No Washington case has directly addressed whether a party preserves a challenge to the trial court’s denial of a motion for cause when it uses available peremptory chai-*177lenges on other jurors after denial of its motion to strike for cause. But in similar situations, some federal circuits have questioned whether the defendant preserves for review the trial court’s denial of the challenge for cause. In Thompson v. Altheimer & Gray, 248 F.3d 621 (7th Cir. 2001), the plaintiff unsuccessfully challenged a juror and then exhausted all of her peremptory challenges on other jurors. 248 F.3d at 622. Citing Ross, the court stated:
A plaintiff may have a duty to use a peremptory challenge to remove a juror whom the judge correctly or incorrectly has failed to remove for cause, in which event a plaintiff who fails to use a peremptory challenge for this purpose will have forfeited the right to appeal the denial of the challenge for cause.
Thompson, 248 F.3d at 623. The Thompson court quoted the rationale from Martinez-Salazar, that the “litigant can let the biased juror be seated and seek to reverse the adverse judgment (if one results) on appeal on grounds of bias” and observed that the reasoning in Martinez-Salazar put the litigant in “a heads-I-win-tails-you-lose position: if he wins a jury verdict, he can pocket his victory, and if he loses, he can get a new trial.” 248 F.3d at 623. But the discussion was dictum in both Martinez-Salazar and Thompson. In United States v. Johnson, 906 F.2d 1285, 1288 (8th Cir. 1990), the court questioned, but did not decide, whether an appeal of an unsuccessful challenge is preserved when the defendant used peremptory challenges on other prospective jurors.
Generally, to preserve a denial of a challenge for cause, the litigant must, upon an unsuccessful challenge, exercise a peremptory challenge. Jury selection error is reversible only if the defendant exhausted all peremptory challenges as follows:
(1) excuse [d] the challenged juror with a peremptory challenge, (2) exhaust [ed] his peremptory challenges before the panel is completed, and (3) thereafter [sought], and [been] denied, peremptory challenge to another juror.
47 Am. Jur. 2d Jury § 233, at 909 (1995). The analysis and result of State v. Aiken, 72 Wn.2d 306, 434 P.2d 10 (1967), vacated on *178other grounds, Wheat v. Washington, 392 U.S. 652, 88 S. Ct. 2302, 20 L. Ed. 2d 1387 (1968), is in accord with this general rule. Aiken’s codefendant, Wheat, unsuccessfully challenged a juror and then apparently excused the juror with a peremptory challenge. The court found no prejudicial error because the defendant then exercised 12 additional peremptory challenges not provided by statute. Aiken, 72 Wn.2d at 350. In dicta, the court noted that Wheat was also precluded from challenging the jury because he failed to object to the denial of his challenges for cause after he exhausted his peremptory challenges. Id.
Allowing a party in a civil case to appeal the trial court’s denial of his challenge for cause by exhausting otherwise available peremptory challenges on other jurors not challenged for cause, creates a Trojan horse for automatic reversal, unnecessarily rewards trial tactics, and improperly tips the scale in favor of granting a civil litigant’s challenge of a juror for technical cause. If a challenge for cause is belatedly discovered and denied at a time when the challenging party has no remaining peremptory challenges, the challenging party has had neither the opportunity nor the resources to cure the error and thus the court’s denial is properly preserved for our review.79 But where, as here, the challenging party has the ability to cure the error at the time it is alleged to have been made and elects not to do so, he acquiesces in the seating of the challenged juror and should not be allowed to preserve this jury challenge for appeal in the event that he is dissatisfied with the verdict.
In addition, because I cannot find that evidence showing the absence of other accidents on the evening in question was wholly “ ‘irrelevant. . . , prejudicial, and should have been excluded,’ ” I concur with the majority’s result on this issue. Majority at 169 (quoting Br. of Appellant at 33). I write separately, however, because a challenge to the admissibility of this evidence is likely to arise on retrial and I question the majority’s conclusion that this is the type of *179similar evidence referred to by the commentators McCormick80 and Tegland.81 These commentators suggest that evidence of the absence of other similar accidents may be relevant to show that the product or design is not defective because, if it was, more people who used it would have been injured in the same way. The key factor in the analysis on the admissibility of this absence of accident evidence is the consistency or the similarity of the items and conditions. Unlike the 10,000 model HD6G tractor loaders at issue in Stark v. Allis-Chalmers, 2 Wn. App. 399, 467 P.2d 854, review denied, 78 Wn.2d 993 (1970), the road conditions on the night of August 8-9 were transitory, created by the specific temporary sign placement and the progress of the road work project on the night in question. Moreover, assuming that the road was closed in order to clear and then investigate the Martini accident, Martini’s accident itself altered the conditions on August 8-9 and arguably contributed to the absence of accidents during the period of time the road was closed after the collision. Put differently, under the absence of other accidents reasoning of McCormick and Tegland, the limited number of hours and temporary circumstances at issue here is too small and unpredictable a sample to be relevant.
Because I agree that summary judgment was improper, and the defendants do not argue that Martini waived objection to jury selection, I concur in the result.
Reconsideration denied May 25, 2004.
Review denied at 153 Wn.2d 1023 (2005).

 Aiken suggests that a renewed objection to the denial of the challenge for cause after exhaustion of all peremptories is also required.


 1 McCormick on Evidence § 200, at 703 (John W. Strong ed., 5th ed., 1999).


 5 Karl B. Tegland, Washington Practice: Evidence Law and Practice § 402.10, at 244 (4th ed. 1999).